DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 26 August 2021. 
Claims 25 and 26 are new. Claims 2, 7, 9, 10, 12, 17, and 19 were canceled. Claims 1, 3-5, 8, 11, 13-14, 18, and 20 were amended. Claims 1, 3-6, 8, 11, 13-16, 18, and 20-26 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 13, 14, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 3 recites “using the rewards program platform to validate that a balance of consumer rewards available in an account of the consumer is greater than or equal to the given amount of consumer wards”. There is no antecedent basis for “the given amount of consumer rewards”, and the lack of antecedent basis makes it unclear what amount the claim is referring to. As such, the scope of the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 11, 13-16, 18, and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 11 and 20, recites in part, a method for consumer rewards redemption, the method comprising: receiving a request to redeem one or more consumer rewards awarded to a consumer; proceeding with a validation procedure based on the request; upon completion of the validation procedure, issuing one or more virtual tokens to the consumer in exchange for the one or more consumer rewards, and outputting a real-time notification indicative of the exchange; recording simultaneously and in real-time, as a first entry of a double-entry virtual account ledger, a number of the one or more virtual tokens issued to the consumer and, as a second entry of the virtual account ledger, a value derived from the one or more consumer rewards; placing, at least one wager on behalf of the consumer using the one or more virtual tokens as a digital currency, the one or more virtual tokens providing the consumer with free access to the gaming; and settling the at least one wager according to an outcome thereof, comprising: settling winning wagers with a cash amount, and accessing the at least one financial institution for transferring the cash amount to a financial account held by the customer at the at least one financial institution, and settling losing wagers with the one or more virtual tokens recorded in the virtual account ledger. These limitations clearly set forth a concept of managing a customer reward wagering program, which is clearly a commercial interaction and a marketing or sales activity. Therefore under the 2019 PEG, the claims set forth a concept which falls within the methods of organizing human activity sub-grouping. As such, the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate the abstract idea into a practical application. Claim 1 recites the additional element of a computing device.  Claim 11 recites the additional element of a processing unit and a non-transitory computer-readable memory. Claim 20 recites the additional element of a non-transitory computer readable medium. Each of these limitations is recited at a high level of generality, and they are interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. 
The claims further recite the additional element that the device is communicatively coupled with at least one mobile device, at least one rewards program platform, at least one gaming platform, and at least one financial institution or online payment service provider over a network, and further receiving information from the at least one mobile device, and using the at least one rewards program platform, accessing the at least one gaming platform, and accessing the at least one financial institution. These additional elements reflect no improvement to technology, do not require a particular machine, do not effect a transformation of an article, and do not meaningfully limit the implementation of the abstract idea. Instead, these additional elements only generally link the abstract idea to a technological environment of networked computing devices. As such, these additional elements do not integrate the abstract idea into a practical application. When considered as a combination, the use of a generic computing device and networking computing devices only generally links the abstract idea to a networked computing environment. As such, the combination of additional elements do not integrate the abstract idea into a practical application. Thus under the 2019 PEG, the additional elements of the claims do not integrate the abstract idea into a practical application. As such, the claims are determined to be directed to an abstract idea.
In step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element understood to be a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these additional elements do 
Dependent claims 2-6, 8, 12-16, 18, and 21-24 only further describe the abstract idea and do not set forth any other additional elements. These claims continue to be directed to an abstract idea, and the previously identified additional elements continue to fail to either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
Dependent claims 3 and 13 further describes the use of the at least one rewards program platform. However, this additional element continues to only generally link the abstract idea to a networked computing environment. As such, the additional elements continue to fail to either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Dependent claims 4, 5, 6, 8, 14, 15, 16, 18, 21, 22, 23, and 24 only further describe the abstract idea and do not recite any further additional elements. These claims continue to be directed to an abstract idea, and the previously identified additional elements continue to fail to either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Dependent Claims 25 and 26 further describe the abstract idea, but the claims continue to recite an abstract idea. These claims also recite the additional element of an application programming interface. However, this additional element, when considered individually and in combination with the prior additional elements, only generally links 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3-6, 8, 11, 13-16, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Noyes (US 2015/0094134 A1) in view of Tendon et al. (US 2003/0069787 A1) and Fine et al. (US 8777735 B1).

Regarding Claim 1, 11, and 20: Noyes discloses a computer-implemented method for consumer rewards redemption, the method comprising:
at a computing device, communicatively coupled with at least one mobile device, at least one rewards program platform, at least one gaming platform (FIG. 1 is a schematic representation of an exemplary system for use in allowing a user to play a casino-type game with consumer rewards, according to an embodiment of the present invention. See at least [0010] and Fig. 1. Also: In the illustrated embodiment, the system controller 42 includes a display module 76, a random-number generator (RNG) module 78, a user account module 80, a rewards module 82, a game module 84, and an award module 86. See at least [0042]). 
receiving, from the at least one mobile device, a request to redeem one or more consumer rewards awarded to a consumer (the system controller 42 receives, via the user computing device 14, a redemption request from a user to redeem a consumer reward. … In response to a user selection of the "Redeem Rewards" selection area 106, the system controller 42 may display a redemption selection screen 108 (shown in FIG. 5) to allow the user to redeem one or more consumer rewards for game credits. See at least [0055]. Also: in one embodiment, the user computing device 14 includes a mobile computing device 26. See at least [0028]). 
proceeding, using the at least one rewards platform, with a validation procedure based on the request (the user account module 80 identifies the user profile account associated with the received redemption request and displays the redeemable consumer rewards associated with the user profile account. More specifically, the user account module 80 receives the redemption request including a unique user identifier and identifies the user profile account associated with the unique user identifier. The rewards module 82 determines the redeemable consumer rewards associated with user profile account and displays the redeemable consumer rewards to the user. In one embodiment, the rewards module 82 may retrieve the redeemable consumer rewards from the redeemable rewards list 60 
upon completion of the validation procedure, issuing one or more virtual tokens to the consumer in exchange for the one or more consumer rewards, and outputting, to the at least one mobile device, a real-time notification indicative of the exchange (the rewards module 82 determines a value of the selected consumer reward, determines the redemption rate associated with the selected consumer reward, and generates an amount of gaming credits as a function of the selected consumer reward and the corresponding redemption rate. The user account module 80 also receives data indicative of the generated amount of game credits and adds the amount of game credits to the corresponding virtual credit account. See at least [0059]. Also: Each user computing device 14 is configured to transmit and receive data to and/or from the server system 12 to display graphical interfaces 16 (shown in FIGS. 4-8) to enable a user to participate in game such as, for example, an online casino-type game 18 (shown in FIG. 7) using consumer rewards via the user computing device 14. See at least [0028] and Fig. 7. Also: the system controller 42 may also display an amount of game credits available for wagering on the game and associated with the identified user profile account. See at least [0061]). 
recording simultaneously and in real-time, a number of the one or more virtual tokens issued to the customer (The user account module 80 also receives data indicative of the generated amount of game credits and adds the amount of game credits to the corresponding virtual credit account. See at least [0059]). 
accessing the at least one gaming platform and placing, through the at least one gaming platform, at least one wager on behalf of the consumer using the one or more virtual tokens as digital currency, the one or more virtual tokens providing the consumer with free access to the at least one gaming platform (In method step 208, the system controller 42 receives a request from the user to play a 
settling the at least one wager according to an outcome thereof, comprising: settling winning wagers, and settling losing wagers with the one or more virtual tokens (In method step 212, the game module 84 determines the outcome of the selected game, displays the outcome of the selected game, and resolves the received wager as a function of the game outcome. In one embodiment, if the selected game is a casino-type game, the game module 84 randomly generates an outcome of the casino-type game 18 and resolves the wager as a function of the randomly generated game outcome. For example, if the selected game is a slot game, system controller 42 receives the wager from the user, determines the outcome of the slot-type game 88, and spins and stops the reels 94 to display the generated game outcome. See at least [0063]. Also: In method step 214, the game module 84 determines whether the game outcome is a winning outcome, and responsively, provides an award to the player as a function of the determined game outcome. In the illustrated embodiment, the award module 86 determines the outcome to be a winning outcome and proceeds to method step 216 to provide an award including an amount of game credits as a function of the determined outcome and a 
a processing unit (See at least [0030])
a non-transitory computer readable memory (See at least [0030]). 
	
Noyes does not appear to disclose recording as a first entry of a double-entry virtual account ledger a number of the one or more virtual tokens issued to the customer and as a second entry of the virtual account ledger, a monetary value derived from the one or more consumer rewards.
Tendon teaches recording as a first entry of a double-entry virtual account ledger, a number of one or more virtual tokens issued to the consumer and recording, as a second entry of the virtual account ledger, a monetary value derived from one or more consumer rewards reward (At time T1 K-Food awards 100 brand points to Joe. After the [AwardTransaction], Joe's [DeviceAccount]'s will look like this: Joe's Points Time K-Brand Z-Promo T1 +100 Balance +100 0. See at least [0477]-[0481]. Also: K-Food's [BusinessAccount]'s will look like this K-Food's Brand Points Time Point Marcom Morph Redeem T1 -100 +100 Balance -100 +100 0 0. See at least [0482]. Also: There are two things to notice. First that K-Food's [PointAccount] is debited, while Joe's [DeviceAccount] is credited: this is like ordinary double entry bookkeeping. Second, since an [AwardTransaction] is also [MarcomTransaction], K-Food will have had the opportunity to present a marketing communication message to Joe. The fact is being recorded by a positive entry in K-Food's [MarcomAccount] it is representative of the marketing communication benefit that K-Food has received. See at least [0483]). 
Noyes provides a system which allows users to wager exchanged loyalty rewards, upon which the claimed invention’s double-entry recording system for the rewards can be seen as an improvement. However, Tendon demonstrates that the prior art already knew of using double-entry accounting to record loyalty reward transactions. One of ordinary skill in the art could have trivially applied the techniques of Tendon to the system of Noyes to record the transactions of Noyes. Further, one of ordinary skill in the art 

Noyes does not appear to disclose where the device is coupled to at least one financial institution or online payment service provider or settling winning wagers with a cash amount, and accessing the at least one financial institution or online payment service provider for transferring the cash amount to a financial account held by the customer at the at least one financial institution or online payment service provider. 
Fine teaches a device coupled to at least one financial institution or online payment service provider and settling winning wagers with a cash amount, and accessing the at least one financial institution or online payment service provider for transferring the cash amount to a financial account held by the customer at the at least one financial institution or online payment service provider (In an implementation, account manager instructions 121 may receive a user indication of whether any payout resulting from a wager should be paid to the user immediately. In other words, a user may specify that the user wishes to receive a payout immediately, in which case, account manager instructions 121 may credit a user payment account (e.g., a bank account) with the payout amount. See at least Column 8, Lines 22-28. Also: System 100 may include a computer system 104, one or more wagering systems 140, one or more payment systems 150, one or more interactive media providers 160, one or more partner promotions providers 170, one or more user devices 180, and/or other components. Computer system 104 may debit and/or credit funds related to real-world wagers through payment system(s) 150. See at least Column 6, Lines 2-8).
Noyes and Tendon provide a system which allows user to wager exchanged loyalty rewards, upon which the claimed invention’s inclusion of cash payouts can be seen as an improvement. However, Fine demonstrates that the prior art already knew that winning wagers could be settled with a cash payout to a financial account. One of ordinary skill in the art could have trivially applied the identified techniques of Fine to the system of Noyes and Tendon so that winning wagers would be settled in cash payouts. One 

Regarding Claim 3 and 13: Noyes in view of Tendon and Fine teaches the above limitations. Additionally, Noyes discloses wherein proceeding with the validation procedure comprises using the at least one rewards program platform to validate that a balance of the consumer rewards available in an account of the consumer is greater than or equal to the given amount of consumer rewards, the account associated with a rewards program the consumer is participant in (the user account module 80 identifies the user profile account associated with the received redemption request and displays the redeemable consumer rewards associated with the user profile account. More specifically, the user account module 80 receives the redemption request including a unique user identifier and identifies the user profile account associated with the unique user identifier. The rewards module 82 determines the redeemable consumer rewards associated with user profile account and displays the redeemable consumer rewards to the user. In one embodiment, the rewards module 82 may retrieve the redeemable consumer rewards from the redeemable rewards list 60 contained in the database 48. In another embodiment, the rewards module 82 may transmit a rewards request including data associated with the identified user profile account to one or more commercial entities via the commercial entity server 92. The rewards module 82 receives a verification message from the one or more commercial entities including redeemable consumer rewards associated with the user profile account and available for redemption by the user. See at least [0057]).

(Examiner’s Note: Claims 4 and 14 are discussed subsequent to Claims 23 and 24 because Claims 4 and 14 are dependent on Claims 23 and 24). 

Regarding Claim 5 and 15: Noyes in view of Tendon and Fine teaches the above limitations. Additionally, Noyes issuing the one or more virtual tokens to the consumer as a result of the consumer performing at least one financial operation using a financial card associated with a financial institution (As described herein, the term "consumer reward" refers to any award and/or reward provided to a consumer to promote the purchase and/or use of a consumer product and/or service. For example, a consumer reward may include, but is not limited to, products, services, promotional consumer offerings, coupons for consumer products and/or services, rewards points awarded to a consumer for the purchase of goods and/or services from a commercial establishment and redeemable for additional products and/or services, discounted product/service pricing, and/or any suitable reward provided to a consumer for use in promoting the sale and/or use of a product and/or service by the consumer. In the illustrated embodiment, the commercial establishment may include, but is not limited to including, a retail store, a grocery store, a restaurant, a gas station, an online retail store, a travel service company, a service company, a hotel, a casino, an amusement park, a theater, a movie theater, a museum, and/or any commercial establishment that offers goods and/or services for purchase by a consumer. See at least [0026]. Examiner’s note: Note that the limitation does not require particular card associated with a particular institution to qualify as a qualifying operation. The broadest reasonable interpretation of the limitation simply requires any operation performed with any payment card. One of ordinary skill in the art would understand that purchases with online retail stores, as described by Noyes, involve the use of a payment card. As such, Noyes reads on the identified limitation). 

Regarding Claim 6 and 16: Noyes in view of Tendon and Fine teaches the above limitations. Additionally, Noyes discloses wherein one virtual token is used for each dollar amount spent by the consumer using the financial card (The rewards module 82 also determines a redemption rate associated with each of the redeemable consumer rewards contained in the list of redeemable consumer rewards, and displays the associated redemption rate to the user. See at least [0058]. Also: the rewards module 82 determines a value of the selected consumer reward, determines the redemption rate associated with the selected consumer reward, and generates an amount of gaming credits as a function of the selected 

Regarding Claim 8 and 18: Noyes in view of Tendon and Fine teaches the above limitations. Additionally, Noyes discloses wherein the at least one wager is placed online (a system and method that allows a user to wager consumer rewards on online casino-type games. See at least [0022]). 

Regarding Claim 21 and 22: Noyes in view of Tendon and Fine teaches the above limitations. Additionally, Noyes discloses wherein the one or more virtual tokens are issued to the consumer as a result of the consumer performing, using the virtual account ledger as an intermediary, at least one reward-generating transaction (In method step 206, the system controller 42 receives a user selection indicative of at least one consumer reward contained in the list of redeemable consumer rewards. See at least [0059]. Also: As described herein, the term "consumer reward" refers to any award and/or reward provided to a consumer to promote the purchase and/or use of a consumer product and/or service. For example, a consumer reward may include, but is not limited to, products, services, promotional consumer offerings, coupons for consumer products and/or services, rewards points awarded to a consumer for the purchase of goods and/or services from a commercial establishment and redeemable for additional products and/or services, discounted product/service pricing, and/or any suitable reward provided to a consumer for use in promoting the sale and/or use of a product and/or service by the consumer. In the illustrated embodiment, the commercial establishment may include, but is not limited to including … an online retail store. See at least [0026]. Also: generates the amount of virtual credits as a function of the selected at least one consumer reward. More specifically, the rewards module 82 determines a value of the selected consumer reward, determines the redemption rate associated with the selected consumer reward, and generates an amount of gaming credits as a function of the selected consumer reward and the corresponding redemption rate. The user account module 80 also receives data indicative of the generated amount of game credits and adds the amount of game credits to the corresponding virtual credit account. See at least [0059]. Also: a credit exchange selection screen. See at least [0017]. Also: 

Regarding Claim 23 and 24: Noyes in view of Tendon and Fine teaches the above limitations. Additionally, Noyes discloses wherein the one or more consumer rewards are exchanged for the one or more virtual tokens using a predefined conversion ratio between virtual tokens and consumer rewards (The redeemable rewards list 60 includes information related to a collection of redeemable consumer rewards 64 (shown in FIG. 5) that may be redeemed for an amount of game credits that may be used in placing wagers associated with the casino-type games. The consumer reward information may include, but is not limited to including, a type of consumer rewards, a commercial entity associated with each consumer reward, an amount of consumer rewards, categories of types of consumer rewards, and/or any suitable consumer reward information. In addition, the redeemable rewards list 60 may also include a list of redeemable consumer rewards associated with each user profile account. In the illustrated embodiment, each redeemable consumer reward contained in the redeemable rewards list 60 includes a redemption rate that is indicative of an equivalent value of virtual game credits associated with the corresponding redeemable consumer reward. The redemption rate may be, for example, an amount of equivalent game credits, a ratio of reward points to game credits, a percentage of game credits, and/or any suitable rate for use in determining an amount of game credits as a function of a consumer reward. See at least [0037] and Fig. 5). 

Regarding Claim 4 and 14: Noyes in view of Tendon and Fine teaches the above limitations. Additionally, Noyes discloses wherein the one or more consumer rewards are exchanged for the one or more virtual tokens using a one-to-one ratio where one virtual token is credited to an account of the consumer for each of the given amount of consumer rewards (The rewards module 82 also determines a redemption rate associated with each of the redeemable consumer rewards contained in the list of redeemable consumer rewards, and displays the associated redemption rate to the user. See at least [0058]. Also: the rewards module 82 determines a value of the selected consumer reward, determines the redemption rate associated with the selected consumer reward, and generates an amount of gaming .

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Noyes (US 2015/0094134 A1) in view of Tendon et al. (US 2003/0069787 A1) and Fine et al. (US 8777735 B1), and further in view of Nuzum (US 2009/0048916 A1). 

Regarding Claim 25 and 26: Noyes in view of Tendon and Fine teaches the above limitations. Noyes does not appear to disclose receiving a withdrawal request indicative of a request for conversion of virtual tokens held by the consumer into a cash amount; proceeding with a validation of the withdrawal request; upon successful completion of the validation, submitting the withdrawal request to an application programming interface associated with the at least one financial institution of online payment service provider for causing the requested cash amount to be transferred to the financial account.
	However, Nuzum teaches  receiving a withdrawal request indicative of a request for conversion of virtual tokens held by the consumer into a cash amount; proceeding with a validation of the withdrawal request; upon successful completion of the validation, submitting the withdrawal request to the at least one financial institution of online payment service provider for causing the requested cash amount to be transferred to the financial account (he positions his telephone 114 in close proximity to the POS terminal 110, which causes the RFID reader at the POS terminal to detect the presence of (and receive the customer ID from) mobile telephone 114 (step 410). The payment processing system verifies the identity of the customer (step 412) at database 126 (checking for the appropriate user ID within table 312--FIG. 3a), and communicates through wireless network 132 in order to request entry of a PIN at the telephone 114 (step 414). If the user is authenticated by proper entry of a PIN, the payment processing system 124 provides access to the user's account information and displays the account information (e.g., account number) at the telephone 114 (steps 416, 418). While not seen in FIG. 4, the customer may also be given the purchase price of goods and the account balance in his bank or financial account for purposes of paying for the goods. In order to illustrate the present embodiment, it is assumed that the bank account does not have a sufficient balance to purchase the goods, and so the customer selects a loyalty account 
	Additionally, Fine teaches an application programming interface associated with an entity (partner API 136 may include various interfaces such as system calls that provide access to some of all of the functions described herein that are relevant to partner. See at least Column 23, Lines 46-49). 
	Noyes, Tendon, and Fine provide a system which allows user to wager exchanged loyalty rewards, upon which the claimed invention’s cash withdrawal of loyalty credits can be seen as an improvement. However, Nuzum demonstrates that the prior art already knew of providing users the ability to convert loyalty credits into cash and deposit that cash into an account of the user was already known in the prior art. One of ordinary skill in the art could have trivially applied the techniques of Nuzum to the system of Noyes, Tendon, and Fine to allow users to withdrawal exchanged gaming tokens. One of ordinary skill in the art would have recognized that such an application of Nuzum would have resulted in an improved system which would be more engaging to users through allowing users to exchange gaming tokens for cash. As such, the application of Nuzum would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Noyes and the teachings of Tendon, Fine, and Nuzum.
	Noyes, Tendon, Fine, and Nuzum provide a system which allows users to wager or withdraw exchanged loyalty rewards, upon which the claimed invention’s use of an API in the withdrawal can be seen as an improvement. However, Fine demonstrates that the prior art already knew of using APIs to interface with partner systems. One of ordinary skill in the art could have trivially applied the techniques of Fine to the withdrawal of Nuzum. Further, one of ordinary skill in the art would have recognized that such an application of Fine would have resulted in an improved system which would allow for reliable exchange of information between the system and the entity managing the users’ bank accounts. As such, .

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-6, 8, 11-16, 18, and 20-24: Applicant hereby amends claims 1, 1, and 20. 
Examiner’s Response: Applicant's amendments filed 26 August 2021 have been fully considered, and they resolve the identified issue. The rejection under 112(a) is withdrawn. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1-6, 8, 11-16, 18, and 20-24: Applicant hereby amends claims 1, 1, and 20. 
Examiner’s Response: Applicant's amendments filed 26 August 2021 have been fully considered, and they resolve the identified issue. The rejection under 112(b) is withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-6, 8, 11-16, 18, and 20-24: 
Applicant submits that the features of … indicate that the claims as a whole integrate the judicial exception into a practical application.
Applicant submits that the additional elements of the claims reflect an improvement to technology. The claimed subject matter is directed to improvements over existing computer-implemented methods and systems for consumer rewards redemption. 
Examiner’s Response: Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive.
The identified features include parts of the abstract idea. However, such limitations are not “additional elements” which may integrate the abstract idea into a practical application. As such, applicant’s argument is unpersuasive. 
Per MPEP 2106.04(d)(1), to determine whether the claims constitute an improvement to the functioning of a computer or an improvement to any other technology or technical field in step 2A 

Applicant’s Argument Regarding 103 Rejections of claims 1-6, 8, 11-16, 18, and 20-24: Examiner relies on Tendon as allegedly demonstrating “that the prior art already knew of using double-entry account to record loyalty reward transactions.” Applicant disagrees. Tendon specifically indicates in paragraph [0483] and “this is like ordinary double entry bookkeeping”. In other words, Tendon describes a standard accounting system in which a business account is debited and a user account is credited, the debit being associated with the credit. Tendon is silent with regards to recording a monetary value derived from one or more consumer rewards. 
Examiner’s Response: Applicant's arguments filed 6 August 2021 have been fully considered but they are rendered moot by the amendment of claims 1, 11, and 20. Additionally, Examiner notes that Applicant’s argument does not articulate or explain how the claimed “recording a monetary value derived from one or more consumer rewards” is distinct from “ordinary double entry bookkeeping”. Lacking a convincing explanation of that preposition, Applicant’s argument is unpersuasive. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Shepherd et al. (US 2019/0197822 A1) discusses techniques for cashing out wagering accounts to external accounts. 
DiCarlo (US 2017/0213417 A1) discusses electronically transferring player winnings and prizes to a bank account. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-11-24